 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY JEROME WOMACK,                             No. 2:17-cv-02708-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   DAVID BAUGHMAN, Warden, et al.,
15                      Defendants.
16

17          Plaintiff Rodney Jerome Womack (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 25, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 32.) On March 12, 2020,

23   Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 33.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                      1
 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4           Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed February 25, 2020 (ECF No. 32), are

 9   adopted in full;

10           2. Plaintiff’s requests to proceed in forma pauperis (ECF Nos. 6, 30) are DENIED; and

11           3. Plaintiff is required to submit the appropriate filing fee within twenty-one days of the

12   electronic filing of this Order.

13           IT IS SO ORDERED.

14   DATED: April 6, 2020

15

16

17                                        Troy L. Nunley
                                          United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                       2
